DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9-14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimura US Patent No.: US 9,235,166.
Regarding Claim 1, Shimura teaches an image forming apparatus configured to form an image on a sheet (see figure 1), comprising: 
a photoconductive drum (19); 
a developing roller (17); 
a sheet supplier (11 and 12) configured to supply a sheet to the photoconductive drum; 
a fixing unit (200) configured to fix a toner image on a sheet; and 
a controller (figure 4, 420), 
wherein the fixing unit includes: 
a heating roller (202) configured to heat the sheet; 
a first heater (figure 3A, 302-2) configured to heat a central area containing a central part of the heating roller in a width direction orthogonal to a conveying direction of the sheet (seen in figure 3A), the first heater being configured to heat the central area more strongly than end areas respectively positioned on outer sides of the central area in the width direction of the heating roller (see col.7, lns.38-48, which state that the resistors at the end portions are not capable of generating as much heat because they have greater resistance as current flows less easily); 
a second heater (302-1 or 302-3 qualify as end heaters) configured to heat the end areas more strongly than the central area; 
a first temperature sensor (TH1) for detecting a temperature at the central area; and 
a second temperature sensor (TH2, but TH3 could also qualify) for detecting a temperature at the end area, 
wherein the controller is configured to: 
control the first heater so that a first detected-temperature detected by the first temperature sensor becomes a target temperature at the central area (see figure 5, S506 and col.9, lns.56-61, which teach that the first heater is controlled to raise the temperature to a target of 200° C), and 
control the second heater so that a second detected-temperature detected by the second temperature sensor becomes a target temperature at the end area (see figure 5, S507 in which TH2 and TH3 in which TH2MAX and TH3MAX are target threshold temperatures), and 
in accordance with a heat storage amount of the fixing unit stored by the heating of the second heater (S506 and S507 is indicative of heat storage), change 
(i) a timing when supply of the sheet is started (S509 changes the processing speed which changes timing of sheet supply) or 
(ii) the target temperature at the end area (S509 changes the target temperature to 170° C for the overall heating unit, which lowers the end areas as well).
Regarding Claim 9, Shimura teaches the image forming apparatus according to claim 1, wherein the second temperature sensor is located at a position different from peak positions of an output of the second heater in the width direction, and wherein the controller is configured to, when the heat storage amount is less than the predetermined amount at the time of starting the image forming on the sheet, set the target temperature at the end area to a temperature less than a temperature to be set when the heat storage amount is equal to or greater than the predetermined amount (see figures 2-5).
Regarding Claim 10, Shimura teaches the image forming apparatus according to claim 9, wherein, when the heat storage amount is less than the predetermined amount in the state in which the image forming on the sheet is started, the controller is configured to set the target temperature at the end area to a second end target temperature that is less than a first end target temperature which is a temperature to be set when the toner image is fixed on the sheet, then, when a predetermined condition is satisfied, set the target temperature at the end area to the first end target temperature (see col.7, lns.38-48 as well as figures 2-5).
Regarding Claim 11, Shimura teaches the image forming apparatus according to claim 10, wherein the controller is configured to start the supply of the sheet when a fourth period of time has passed from a timing when the heating roller is started to be rotated (see figure 5 as the algorithm occurs over many periods of time).
Regarding Claim 12, Shimura teaches the image forming apparatus according to claim 11, wherein the controller is configured to determine that the predetermined condition is satisfied when a fifth period of time which is less than the fourth period of time has passed from the start of rotation of the heating roller (see figure 5).
Regarding Claim 13, Shimura teaches the image forming apparatus according to claim 9, wherein the heating roller has a maximum contact area with which a sheet with a maximum size in the width direction conveyed in the image forming apparatus comes into contact, and wherein peak positions of the output in the width direction of the second heater are located within the maximum contact area in the width direction (see figures 2-4).
Regarding Claim 14, Shimura teaches the image forming apparatus according to claim 13, wherein the heating roller has a minimum contact area with which a sheet with a minimum size in the width direction conveyed in the image forming apparatus comes into contact, and wherein peak positions of the output in the width direction of the second heater are located on outer sides of the minimum contact area in the width direction (see figures 2-3B).
Regarding Claim 18, Shimura teaches the image forming apparatus according to claim 1, wherein the heating roller has non-contact areas with which a sheet with the maximum size in the width direction conveyed in the image forming apparatus does not come into contact, and wherein the second temperature sensor is configured to detect the temperature at the non-contact area (see figures 2-3B).
Regarding Claim 19, Shimura teaches the image forming apparatus according to claim 1, wherein the heating roller has a minimum contact area with which a sheet with a minimum size in the width direction conveyed in the image forming apparatus comes into contact, and wherein the first temperature sensor is configured to detect the temperature at the minimum contact area (see figures 2-5).
Regarding Claim 20, Shimura teaches an image forming apparatus configured to form an image on a sheet (see figure 1), comprising: 
a photoconductive drum (19); 
a developing roller (17); 
a sheet supplier (11 and 12) configured to supply a sheet to the photoconductive drum; 
a fixing unit (200) configured to fix a toner image on a sheet, the fixing unit comprising: 
a heating roller (202); 
a heater configured to heat the heating roller (seen in figure 2); 
a temperature sensor (TH1) for detecting a temperature of the heating roller; and 
a controller (figure 4, 420) configured to: 
control the heater so that a detected-temperature detected by the temperature sensor becomes a target temperature, accumulate a parameter which is proportion to an output of the heater by each unit time, and in accordance with accumulated value of the parameter (see figure 5, S506 and col.9, lns.56-61, which teach that the first heater is controlled to raise the temperature to a target of 200° C; note that the parameter in this case is an output of the heater by each unit time), change 
(i) a timing of starting supply of the sheet (S509 changes the processing speed which changes timing of sheet supply) or 
(ii) the target temperature of the heating roller (S509 changes the target temperature to 170° C for the overall heating unit, which lowers the end areas as well).
Allowable Subject Matter
Claims 2-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852